USDC IN/ND case 2:19-cv-00035-JTM-JEM document 31 filed 08/03/20 page 1 of 3


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

UNITED STATES OF AMERICA,                     )
          Plaintiff,                          )
     v.                                       )      CAUSE NO.: 2:19-CV-35-JEM
                                              )
$31,420.00 and $20,700.00,                    )
              Defendants,                     )
                                              )
OCTAVIUS HUMPHREY,                            )
          Claimant.                           )

                                     OPINION AND ORDER

       This matter is before the Court on a letter [DE 26] by Tina Jones, pro se, on June 22, 2020,

and a Motion to Strike [DE 27], filed by the Government on June 29, 2020. Jones asserts a belated

claim to the Defendant property of $20,700.00. The Government moves to strike the claim because

it was not signed by the claimant under penalty of perjury. Jones filed a response on July 14, 2020.

The Government did not file a reply.

       I.      Background

       On January 23, 2019, the Government filed a Complaint of Forfeiture in Rem against the

defendant currency. On January 24, 2019, the Government sent direct notice of the action to Tina

Jones, among other potential claimants. On October 21, 2019, the Court entered an agreed judgment

between the Government and claimant Octavius Humphrey as to the sum of $31,420.00. As to the

remaining $20,700.00, a clerk’s entry of default was entered on December 5, 2019, after no claimant

filed a claim within the time allotted.

       On June 10, 2020, the government filed a status report indicating that it would file a motion

for default judgment as to the $20,700.00 unless a verified claim and answer were filed by June 26,

2020. The Government sent a letter directly to Jones on June 10, “notifying her of the deadline and
USDC IN/ND case 2:19-cv-00035-JTM-JEM document 31 filed 08/03/20 page 2 of 3


enclosing the prior notice and warrant that were sent to her with the requirements for filing a verified

claim and answer.” On June 22, 2020, the Court received a letter from Jones, dated June 16, 2020,

in which she claimed to be the owner of the $20,700.00. The letter was apparently signed by Jones,

but does not indicate that it was signed under penalty of perjury. The Government now moves to

strike the letter.

        II.      Analysis

        Forfeiture actions in rem are governed, in part, by the procedure laid out in Rule G of the

Supplemental Rules of Civil Procedure for Asset Forfeiture Actions. See Fed. R. Civ. P. Supp. R.

G. A valid claim for the defendant property must “be signed by the claimant under penalty of

perjury.” Fed. R. Civ. P. Supp. R. G(5)(a)(i)(C). If the claim does not comply with this rule, the

Government can move to strike it. Fed. R. Civ. P. Supp. R. G(8)(c)(i)(a). Verification is “an essential

element of any claim because of the substantial danger of false claims.” United States v. Commodity

Account No. 549 54930, 219 F.3d 595, 597 (7th Cir. 2000).

        In response to the Government’s motion, Jones indicates that she sent in “a verified claim,”

stating that “I have no legal help and don’t understand what Hammond, IN wants from me.” It

appears that Jones, a pro se litigant, believed that her signed letter constituted a “verified” claim, and

did not know that she had to state in the letter that it was signed under penalty of perjury. See 28

U.S.C. § 1746 (explaining that a statement can be verified by writing: “I declare (or certify, verify,

or state) under penalty of perjury that the foregoing is true and correct. Executed on (date).”).

Although the Government re-sent Jones the initial notice and warrant with its June 10 letter, it does

not appear that those instructions explain that Jones needed to write those words. See [DE 2]

(warrant stating that the claim must be signed “under penalty of perjury,” but not describing what


                                                    2
USDC IN/ND case 2:19-cv-00035-JTM-JEM document 31 filed 08/03/20 page 3 of 3

that entailed); [DE 3-1, 4-1] (notices instructing Jones to file a “verified claim”). This lends credence

to Jones’s explanation that she did not understand what was required of her. There is no indication,

on the facts before the Court, that Jones was deliberately trying to delay the proceedings or give

false information.

        Under these circumstances, the just outcome is to give Jones one final chance to immediately

file a verified claim. See Fed. R. Civ. P. 1 (the Court construes the Federal Rules to “secure the just,

speedy, and inexpensive determination of every action and proceeding”). Jones must file a claim that

is signed and verified under penalty of perjury, by writing “I declare under penalty of perjury that

the foregoing is true and correct. Executed on (date).” The Court is aware that Jones was first given

notice of this action in January 2019, and the appropriate period for claims has long passed. If Jones

does not file a verified claim by August 17, 2020, her claim will not be considered. If a verified

claim is timely filed, the Government will be ordered to respond as to how the case should proceed.

        III.    Conclusion

        For the reasons described above, the Court hereby TAKES UNDER ADVISEMENT the

Motion to Strike [DE 27]. The Court GRANTS Jones until August 17, 2020 to file a verified claim,

compliant with the instructions above and all applicable rules. The Court ENCOURAGES the

Government to withhold filing any motion for default judgment until after August 17, 2020.

        So ORDERED this 3rd day of August, 2020.

                                                s/ John E. Martin
                                                MAGISTRATE JUDGE JOHN E. MARTIN
                                                UNITED STATES DISTRICT COURT

cc:     All counsel of record
        Tina Jones, pro se, first-class mail, return receipt requested
               5211 Lome Ave., Dayton OH 45417



                                                   3
